Supreme Court
OF
Nevapa

{0) 19474 

 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

GLENFORD ANTHONY BUDD, No. 84509
Appellant,
" FILED
THE STATE OF NEVADA,
Respondent.
ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order denying a
postconviction petition for a writ of habeas corpus. This court’s review of
this appeal reveals a jurisdictional defect. Specifically, the district court
entered its order denying appellant’s petition on January 21, 2022. The
district court served notice of entry of that order on appellant on January
27, 2022. Appellant did not file the notice of appeal, however, until April 1,
2022, well after the expiration of the 30-day appeal period prescribed by
NRS 34.575. See NRAP 4(b); Lozada v. State, 110 Nev. 349, 352, 871 P.2d
944, 946 (1994) (explaining that an untimely notice of appeal fails to vest

jurisdiction in this court). Accordingly, this court
ORDERS this appeal DISMISSED.

pAgr eck, a.

Hardesty

 

 

A geF a.

Stiglich Herndon

 

22-124

 
ce: Chief Judge, Eighth Judicial District Court
Eighth Judicial District Court, Department 3
Glenford Anthony Budd
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
NEVADA

 

 

(0) 197A BB 2